Exhibit 10.9

NOTE AMENDMENT AGREEMENT


THIS NOTE AMENDMENT AGREEMENT (this “Agreement”), dated as of December 29,
2011, is made by and between Magnolia Solar Corporation a Nevada corporation
(“Company”), Magnolia Solar, Inc., a Delaware corporation (the “Guarantor”) and
Debt Opportunity Fund, LLLP (“Holder”).


WHEREAS, on December 31, 2009, the Company accepted subscriptions for a total of
26.6 units in a private placement consisting of an aggregate of $2,660,000 of
original issue discount senior secured convertible notes and warrants to
purchase an aggregate of 2,660,000 shares of common stock, par value $0.001 per
share (the Common Stock”), of the Company at an exercise price of $1.25 per
share (the “Offering”);


WHEREAS, in connection with the Offering, the Company issued to the Holder an
Original Issue Discount Senior Secured Promissory Note in the principal amount
of $400,000, dated December 31, 2009 (the “Note”) and a warrant to acquire
400,000 shares of Common Stock as evidenced by Warrant No. MSC – 003 (the
“Warrant”) pursuant to that certain Subscription Agreement between the Company
and Holder dated as of December 31, 2009 (the “Subscription Agreement”);


WHEREAS, the Company and Holder wish to provide for the terms and conditions
pursuant to which the Note may be amended;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties agree as follows:


1.  
Conversion of Note and Issuance of Shares



Subject to the terms and conditions set forth in this Agreement, at the Closing,


(a)            the Note shall be amended and restated to amend the Note in the
following material respects:


(i)            the Maturity Date as such term is defined in the Note shall be
extended from December 31, 2011 to December 31, 2013,


(ii)            Section 2 of the Note shall be amended and restated as follows:


“Section 2.                      Interest and Prepayment.


a)            Payment of Interest. From and after January 1, 2012, the Company
shall pay interest to the Holder on the aggregate unconverted and then
outstanding principal amount of this Note at the rate of 10% per annum, payable
quarterly on January 1, April 1, July 1 and October 1, beginning on April 1,
2012, on each Conversion Date (as to that principal amount then being
converted), and on the Maturity Date (each such date, an “Interest Payment
Date”) (if any Interest Payment Date is not a Business Day, then the applicable
payment shall be due on the next succeeding Business Day), in cash or, at the
Company’s option, in duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock at the Interest Conversion Rate (the
dollar amount to be paid in shares, the “Interest Share Amount”) or a
combination thereof.


b)           Company’s Election to Pay Interest in Cash or Kind.  Subject to the
terms and conditions herein, the decision whether to pay interest hereunder in
cash, shares of Common Stock or a combination thereof shall be at the sole
discretion of the Company.  Prior to the applicable Interest Payment Date, the
Company shall deliver to the Holder a written notice of its election to pay
interest hereunder on the applicable Interest Payment Date either in cash,
shares of Common Stock or a combination thereof and the Interest Share Amount as
to the applicable Interest Payment Date, provided that the Company may indicate
in such notice that the election contained in such notice shall apply to future
Interest Payment Dates until revised by a subsequent notice.  


c)           Interest Calculations. Interest shall be calculated on the basis of
a 360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the January 1, 2012 until payment in full of the outstanding
principal together with all accrued and unpaid interest has been made.  Interest
shall cease to accrue with respect to any principal amount converted.  Interest
hereunder will be paid to the person or entity in whose name this Note is
registered on the records of the Company.


d)           Prepayment. Except as otherwise set forth in this Note, the Company
may not prepay any portion of the Principal Amount of this Note without the
prior written consent of the Holder.  No prepayment or conversion shall affect
the amount of Original Issue Discount received by the Holder.”


(iii)            the following definition shall be added to Section 1 of the
Note:


“Interest Conversion Rate” means 90% of the average of the VWAPs for the 20
consecutive Trading Days ending on the Trading Day that is immediately prior to
the applicable Interest Payment Date.


(b)            the Company shall issue to the Holder 200,000 shares of Common
Stock of the Company (the “Shares”); and


(c)            the Warrant shall be amended and restated to amend the Warrant in
the following material respects:


(i)  
 reduce the Warrant Price (as defined therein) to $0.50 per share; and



(ii)            Section 5(a) of the Warrant is hereby amended to delete the word
“non-employee” wherever such word appears in the said section of the Warrant.
 
 
 
1

--------------------------------------------------------------------------------

 

 


2.  
Closing



(a)            The consummation of the transactions contemplated hereby (the
“Closing”) shall take place on December 29, 2011, or on such other date as the
parties mutually agree, (the “Closing Date”).  The Closing shall take place at
the offices of Sichenzia Ross Friedman & Ference LLP, or at such other place as
the parties mutually agree.


(b)            At the Closing, (i) the Holder shall deliver the original Note
and the original Warrant to the Company, and (ii) the Company shall deliver to
the Holder a stock certificate registered in the name of the Holder evidencing
the Shares together with an amended and restated note registered in the name of
the Holder in the form attached hereto as Exhibit A (the “Amended Note”) and an
amended and restated warrant registered in the name of the Holder in the form
attached hereto as Exhibit B (the “Amended Warrant”).


3.          Certain Agreements. The Holder agrees that upon delivery of the
Shares, Amended Note and Amended Warrant to the Holder, (i) the transactions
contemplated by this Agreement including, without limitation, the issuance or
sale of the Shares, the  issuance or sale of the Amended Note and the issuance
or sale of the shares underlying the Amended Note upon conversion of the Amended
Note (the “Amended Note Shares”), and the  issuance or sale of the Amended
Warrant and the issuance or sale of the shares underlying the Amended Warrant
upon exercise of the Amended Warrant (the “Amended Warrant Shares” and together
with the Amended Note Shares, the “Underlying Shares”) and (ii) any transaction
with any other holder of notes and warrants issued in the Offering (such notes
and warrants hereinafter referred to as “Other Notes” and “Other Warrants”,
respectively) in connection with the upcoming maturity of the Other Notes,
including without limitation, the issuance or sale of any shares of Common Stock
of the Company or securities convertible into or exercisable for Common Stock of
the Company for consideration, conversion price or exercise price less than the
Warrant Price (as defined in the Warrant and Amended Warrant), shall not in any
of the cases set forth in (i) and (ii) give rise to an adjustment to the Warrant
Price under Section 5 of the Warrant or Amended Warrant.


4.          Further Assurances. In connection with the consummation of the
transactions contemplated hereby, the Holder, by entering into this Agreement,
agrees to execute all agreements and other documents as reasonably requested by
the Company.


5.          Investor Representations and Warranties and Covenants. The Holder
represents, warrants and covenants to the Company as follows:


(a)           No Registration. The Holder understands that the Shares, Amended
Note, Amended Warrant and Underlying Shares (collectively, the “Securities”)
have not been, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”) by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of such Holder’s representations as expressed herein or otherwise made
pursuant hereto.


(b)           Investment Intent. The Holder has acquired the Securities for
investment for its own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and the Holder
has no present intention of selling, granting any participation in, or otherwise
distributing the same.  The Holder further represents that it will not violate
the Securities Act and does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to the
Securities.


(c)           Investment Experience. The Holder has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Company and acknowledges that the Holder can protect
its own interests. The Holder has such knowledge and experience in financial and
business matters so that the Holder is capable of evaluating the merits and
risks of its investment in the Company.


(d)           Residency. The residency of the Holder (or, in the case of a
partnership or corporation, such entity’s principal place of business) is
correctly set forth on the signature page hereto.


(e)           Speculative Nature of Investment. The Holder understands and
acknowledges that the Company has a limited financial and operating history and
that an investment in the Company is highly speculative and involves substantial
risks. The Holder can bear the economic risk of the Holder’s investment and is
able, without impairing the Holder’s financial condition, to hold the Securities
for an indefinite period of time and to suffer a complete loss of such Holder’s
investment.


(f)           Access to Data. The Holder and its advisors, if any, have been
furnished with or have been given access to all materials relating to the
business, finances and operations of the Company and any reasonably requested
materials requested by the Holder. The Holder and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without limiting the generality of the foregoing, the Holder has had the
opportunity to obtain and to review the Company’s filings available on the EDGAR
web site of the Securities and Exchange Commission (www.sec.gov).


(g)           Accredited Investor. The Holder is an “accredited investor’ within
the meaning of Regulation D, Rule 501(a), promulgated by the Securities and
Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.


(h)           Rule 144. The Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Holder is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares purchased in a private placement subject to the satisfaction of
certain conditions. The Holder acknowledges that, in the event all of the
requirements of Rule 144 are not met, registration under the Securities Act or
an exemption from registration will be required for any disposition of the
Securities.
 
 
 
2

--------------------------------------------------------------------------------

 

 
(i)           Authorization. The Holder has all requisite power and authority to
execute and deliver this Agreement, and to carry out and perform its obligations
under the terms hereof. All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Agreement, and the
performance of all of the Holder’s obligations herein, has been taken.


(j)           The Holder understands and agrees that the certificates evidencing
the Securities shall bear a legend in substantially the form as follows (in
addition to any legend required by any other applicable agreement or under
applicable state securities laws):


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND
MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”


6.          Miscellaneous.  This Agreement (and any exhibits hereto) contains
the entire agreement and understanding between the parties and supersedes all
prior negotiations, agreements, and discussions concerning the subject matter
hereof.  This Agreement may not be amended or modified except by a writing
signed by each of the respective parties hereof.  No breach or violation of this
Agreement shall be waived except in a writing executed by the party granting
such waiver.  This Agreement shall not be assigned by the Company or the Holder
without the prior written consent of the Company.  The validity and
interpretation of this Agreement shall be governed by the law of the State of
New York applicable to agreements made and to be fully performed therein,
without giving effect to its principles of conflicts of laws.  Any dispute
arising out of this Agreement shall be resolved exclusively by the competent
Federal or State courts sitting in the State and County of New York, and each of
the parties submits to the jurisdiction of such courts for the resolution of any
such dispute.  The benefits of this Agreement shall inure to the respective
successors, assigns and heirs of the parties hereto and the obligations and
liabilities assumed in this Agreement by the parties hereto shall be binding
upon their respective successors, assigns and heirs.  For the convenience of the
parties hereto, any number of counterparts (facsimile or otherwise) of this
Agreement may be executed by the parties, each of which shall be, and shall be
deemed to be, an original instrument, but all such counterparts taken together
shall constitute this Agreement. Delivery of a signed counterpart of this
Agreement by facsimile or email/pdf transmission shall constitute valid and
sufficient delivery thereof.


[Signature Page Follows]




 
3

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereon to duly authorized as of the day and year
first above written.



 Magnolia Solar Corporation        Magnolia Solar, Inc.                        
       
By: /s/ Yash Puri
   
By: /s/ Yash Puri
 
Name: Yash R Puri    
   
Name: Yash R Puri
 
Title: Exec VP 
   
Title: Exec VP
            Debt Opportunity Fund, LLLP                   By: /s/ Sean Lyons    
    Name: Sean Lyons         Title: Managing Member        



 
4

--------------------------------------------------------------------------------

 


Exhibit A

 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


Original Issue Date: December 31, 2009
Amendment and Restatement Date: December ____, 2011
Original Conversion Price (subject to adjustment herein): $1.00


$400,000.00


AMENDED AND RESTATED
ORIGINAL ISSUE DISCOUNT
SENIOR SECURED CONVERTIBLE PROMISSORY NOTE
DUE DECEMBER 31, 2011


THIS ORIGINAL ISSUE DISCOUNT SENIOR SECURED CONVERTIBLE PROMISSORY NOTE is one
of a series of duly authorized and validly issued Original Issue Discount Senior
Secured Convertible Promissory Notes of Magnolia Solar Corporation, a Nevada
corporation, (the “Company”), having its principal place of business at 54
Cummings Park, Suite 316, Woburn, MA 01801, designated as its Amended and
Restated Original Issue Discount Senior Secured Convertible Promissory Note
originally due December  31, 2011 (this note, the “Note” and, collectively with
the other notes of such series, the “Notes”).


FOR VALUE RECEIVED, the Company promises to pay to Debt Opportunity Fund, LLLP
or its registered assigns (the “Holder”), or shall have paid pursuant to the
terms hereunder, the principal sum of $400,000.00 on December 31, 2013 (the
“Maturity Date”) or such earlier date as this Note is required or permitted to
be repaid as provided hereunder.  This Note is subject to the following
additional provisions:


Section 1.                      Definitions.  For the purposes hereof, in
addition to the terms defined elsewhere in this Note, the following terms shall
have the following meanings:


“Alternate Consideration” shall have the meaning set forth in Section 5(e).


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof, (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement, (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered, (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment, (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors, (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts, or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Base Conversion Price” shall have the meaning set forth in Section 5(b).


“Beneficial Ownership Limitation” shall have the meaning set forth in Section
4(c).


“Business Day” means any day except any Saturday, any Sunday, any day which
shall be a federal legal holiday in the United States or any day on which
banking institutions in the State of New York are authorized or required by law
or other governmental action to close.


 “Change of Control Transaction” means the occurrence after the date hereof of
any of (a) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company (other than by means of conversion or exercise
of the Notes and the Securities issued together with the Notes), or (b) the
Company merges into or consolidates with any other Person, or any Person merges
into or consolidates with the Company and, after giving effect to such
transaction, the stockholders of the Company immediately prior to such
transaction own less than 66% of the aggregate voting power of the Company or
the successor entity of such transaction, or (c) the Company sells or transfers
all or substantially all of its assets to another Person and the stockholders of
the Company immediately prior to such transaction own less than 66% of the
aggregate voting power of the acquiring entity immediately after the
transaction, or (d) a replacement at one time or within a three year period of
more than one-half of the members of the Board of Directors which is not
approved by a majority of those individuals who are members of the Board of
Directors on the date hereof (or by those individuals who are serving as members
of the Board of Directors on any date whose nomination to the Board of Directors
was approved by a majority of the members of the Board of Directors who are
members on the date hereof), or (e) the execution by the Company of an agreement
to which the Company  is a party or by which it is bound, providing for any of
the events set forth in clauses (a) through (d) above.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.


“Conversion” shall have the meaning ascribed to such term in Section 4.
 
 
 
 
5

--------------------------------------------------------------------------------

 

 
“Conversion Date” shall have the meaning set forth in Section 4(a).


“Conversion Price” shall have the meaning set forth in Section 4(b).


“Conversion Schedule” means the Conversion Schedule in the form of Schedule 1
attached hereto.


“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of this Note in accordance with the terms hereof.


“Note Register” means the records of the Company regarding registration and
transfer of this Note.


“Dilutive Issuance” shall have the meaning set forth in Section 5(b).


“Dilutive Issuance Notice” shall have the meaning set forth in Section 5(b).


 “Event of Default” shall have the meaning set forth in Section 8(a).


 “Exempt Issuance” means the issuance of (a) shares of Common Stock or options
to employees, officers, directors or consultants of the Company pursuant to any
stock or option plan duly adopted for such purpose, by a majority of the members
of the Board of Directors or a majority of the members of a committee of
directors established for such purpose, (b) securities upon the exercise or
exchange of or conversion of any Securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Agreement, provided that such
securities have not been amended since the date of this Agreement to increase
the number of such securities or to decrease the exercise, exchange or
conversion price of such securities, and (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Company, provided that any such issuance shall
only be to a Person which is, itself or through its subsidiaries, an operating
company in a business synergistic with the business of the Company and in which
the Company receives benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities
 
“Forced Conversion” shall have the meaning set forth in Section 6(d).


“Forced Conversion Date” shall have the meaning set forth in Section 6(d).


“Forced Conversion Notice” shall have the meaning set forth in Section 6(d).


“Forced Conversion Notice Date” shall have the meaning set forth in Section
6(d).


“Fundamental Transaction” shall have the meaning set forth in Section 5(e).


“Interest Conversion Rate” means 90% of the average of the VWAPs for the 20
consecutive Trading Days ending on the Trading Day that is immediately prior to
the applicable Interest Payment Date.


“Mandatory Default Amount”  means the sum of (i) the greater of (A) 130% of the
outstanding Principal Amount of this Note, or (B) the outstanding Principal
Amount of this Note divided by the Conversion Price on the date the Mandatory
Default Amount is either (a) demanded (if demand or notice is required to create
an Event of Default) or otherwise due or (b) paid in full, whichever has a lower
Conversion Price, multiplied by the VWAP on the date the Mandatory Default
Amount is either (x) demanded or otherwise due or (y) paid in full, whichever
has a higher VWAP, and (ii) all other amounts, costs, expenses and liquidated
damages due in respect of this Note.


 “New York Courts” shall have the meaning set forth in Section 9(d).


“Notice of Conversion” shall have the meaning set forth in Section 4(a).


 “Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.


 “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
“Share Delivery Date” shall have the meaning set forth in Section 4(d).


“Subscription Agreement” means the Subscription Agreement, dated as of December
31, 2009 among the Company and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.


“Subsidiary” means any subsidiary of the Company and shall, where applicable,
also include any direct or indirect subsidiary of the Company formed or acquired
after the date hereof..


“Threshold Period” shall have the meaning set forth in Section 6(d).


“Trading Day” means a day on which the principal Trading Market is open for
business.


 “Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board.


“Transaction Documents” this Note, the Warrants, the Security Agreement, the
Subsidiary Guarantee, all exhibits and schedules thereto and hereto, each as may
be amended from time to time, and any other documents or agreements executed in
connection with the transactions contemplated hereunder.


 “VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted for trading as reported by Bloomberg L.P.
(based on a Trading Day from 9:30 a.m. (New York City time) to 4:02 p.m. (New
York City time)); (b)  if the OTC Bulletin Board is not a Trading Market, the
volume weighted average price of the Common Stock for such date (or the nearest
preceding date) on the OTC Bulletin Board; (c) if the Common Stock is not then
quoted for trading on the OTC Bulletin Board and if prices for the Common Stock
are then reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Holder and reasonably
acceptable to the Company.


Section 2.                       Interest and Prepayment.


a)            Payment of Interest. From and after January 1, 2012, the Company
shall pay interest to the Holder on the aggregate unconverted and then
outstanding principal amount of this Note at the rate of 10% per annum, payable
quarterly on January 1, April 1, July 1 and October 1, beginning on April 1,
2012, on each Conversion Date (as to that principal amount then being
converted), and on the Maturity Date (each such date, an “Interest Payment
Date”) (if any Interest Payment Date is not a Business Day, then the applicable
payment shall be due on the next succeeding Business Day), in cash or, at the
Company’s option, in duly authorized, validly issued, fully paid and
non-assessable shares of Common Stock at the Interest Conversion Rate (the
dollar amount to be paid in shares, the “Interest Share Amount”) or a
combination thereof.


b)           Company’s Election to Pay Interest in Cash or Kind.  Subject to the
terms and conditions herein, the decision whether to pay interest hereunder in
cash, shares of Common Stock or a combination thereof shall be at the sole
discretion of the Company.  Prior to the applicable Interest Payment Date, the
Company shall deliver to the Holder a written notice of its election to pay
interest hereunder on the applicable Interest Payment Date either in cash,
shares of Common Stock or a combination thereof and the Interest Share Amount as
to the applicable Interest Payment Date, provided that the Company may indicate
in such notice that the election contained in such notice shall apply to future
Interest Payment Dates until revised by a subsequent notice.  


c)           Interest Calculations. Interest shall be calculated on the basis of
a 360-day year, consisting of twelve 30 calendar day periods, and shall accrue
daily commencing on the January 1, 2012 until payment in full of the outstanding
principal together with all accrued and unpaid interest has been made.  Interest
shall cease to accrue with respect to any principal amount converted.  Interest
hereunder will be paid to the person or entity in whose name this Note is
registered on the records of the Company.


d)           Prepayment. Except as otherwise set forth in this Note, the Company
may not prepay any portion of the Principal Amount of this Note without the
prior written consent of the Holder.  No prepayment or conversion shall affect
the amount of Original Issue Discount received by the Holder.


Section 3.                       Registration of Transfers and Exchanges.
 
 
a) Different Denominations. This Note is exchangeable for an equal aggregate
Principal Amount of Notes of different authorized denominations, as requested by
the Holder surrendering the same.  No service charge will be payable for such
registration of transfer or exchange.
 
 
b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Subscription
Agreement and may be transferred or exchanged only in compliance with the
Subscription Agreement and applicable federal and state securities laws and
regulations.


c) Reliance on Note Register. Prior to due presentment for transfer to the
Company of this Note, the Company and any agent of the Company may treat the
Person in whose name this Note is duly registered on the Note Register as the
owner hereof for the purpose of receiving payment as herein provided and for all
other purposes, whether or not this Note is overdue, and neither the Company nor
any such agent shall be affected by notice to the contrary.


Section 4.                        Conversion.
 
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
a) Voluntary Conversion. At any time after the Original Issue Date until this
Note is no longer outstanding, (when used in this Note “no longer outstanding”
shall include the Notes being paid in full or fully converted), this Note shall
be convertible, in whole or in part, into shares of Common Stock at the option
of the Holder, at any time and from time to time (subject to the conversion
limitations set forth in Section 4(c) hereof).  The Holder shall effect
conversions by faxing and emailing to the Company a Notice of Conversion, the
form of which is attached hereto as Annex A (each, a “Notice of Conversion”),
specifying therein the Principal Amount of this Note to be converted and the
date on which such conversion shall be effected (such date, the “Conversion
Date”).  If no Conversion Date is specified in a Notice of Conversion, the
Conversion Date shall be the date that such Notice of Conversion is deemed
delivered hereunder.  To effect conversions hereunder, the Holder shall not be
required to physically surrender this Note to the Company unless the entire
Principal Amount of this Note has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding Principal Amount of this Note in an
amount equal to the applicable conversion.  The Holder and the Company shall
maintain records showing the Principal Amount converted and the date of such
conversion(s).  The Company may deliver an objection to any Notice of Conversion
within 1 Business Day of delivery of such Notice of Conversion.  In the event of
any dispute or discrepancy, the records of the Holder shall be controlling and
determinative in the absence of manifest error. The Holder, and any assignee by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted Principal Amount of this Note may be less than the amount stated
on the face hereof.
 
 
b) Conversion Price.  The conversion price in effect on any Conversion Date
shall be equal to $1.00, subject to adjustment herein (the “Conversion Price”).


c) Conversion Limitations; Holder’s Restriction on Conversion. Except in
connenction with a Tender Offer or other Fundamental Transaction, the Company
shall not effect any conversion of this Note, and a Holder shall not have the
right to convert any portion of this Note, to the extent that after giving
effect to the conversion set forth on the applicable Notice of Conversion, the
Holder (together with the Holder’s Affiliates, and any other person or entity
acting as a group together with the Holder or any of the Holder’s Affiliates)
would beneficially own in excess of the Beneficial Ownership Limitation (as
defined below).  For purposes of the foregoing sentence, the number of shares of
Common Stock beneficially owned by the Holder and its Affiliates shall include
the number of shares of Common Stock issuable upon conversion of this Note with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which are issuable upon (A) conversion of the
remaining, unconverted Principal Amount of this Note beneficially owned by the
Holder or any of its Affiliates and (B) exercise or conversion of the
unexercised or unconverted portion of any other securities of the
Company  subject to a limitation on conversion or exercise analogous to the
limitation contained herein (including, without limitation, any other Notes or
the Warrants) beneficially owned by the Holder or any of its Affiliates.  Except
as set forth in the preceding sentence, for purposes of this Section 4(c),
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder.  To the
extent that the limitation contained in this Section 4(c) applies, the
determination of whether this Note is convertible (in relation to other
securities owned by the Holder together with any Affiliates) and of which
Principal Amount of this Note is convertible shall be in the sole discretion of
the Holder, and the submission of a Notice of Conversion shall be deemed to be
the Holder’s determination of whether this Note may be converted (in relation to
other securities owned by the Holder together with any Affiliates) and which
Principal Amount of this Note is convertible, in each case subject to the
Beneficial Ownership Limitation. To ensure compliance with this restriction, the
Holder will be deemed to represent to the Company each time it delivers a Notice
of Conversion that such Notice of Conversion has not violated the restrictions
set forth in this paragraph and the Company shall have no obligation to verify
or confirm the accuracy of such determination.  In addition, a determination as
to any group status as contemplated above shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.   For purposes of this Section 4(c), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as stated in the most recent of the
following: (A) the Company’s most recent periodic or annual report, as the case
may be; (B) a more recent public announcement by the Company; or (C) a more
recent notice by the Company or the Company’s transfer agent setting forth the
number of shares of Common Stock outstanding.  Upon the written or oral request
of a Holder, the Company shall within two Trading Days confirm orally and in
writing to the Holder the number of shares of Common Stock then outstanding.  In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including this Note, by the Holder or its Affiliates since the date as of which
such number of outstanding shares of Common Stock was reported. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon conversion of this Note held by the Holder.  The Beneficial
Ownership Limitation provisions of this paragraph shall be construed and
implemented in a manner otherwise than in strict conformity with the terms of
this Section 4(c) to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended Beneficial Ownership Limitation
contained herein or to make changes or supplements necessary or desirable to
properly give effect to such limitation. The limitations contained in this
paragraph shall apply to a successor holder of this Note.
 
 
d)  
Mechanics of Conversion.

 
 
i. Conversion Shares Issuable Upon Conversion of Principal Amount.  The number
of Conversion Shares issuable upon a conversion hereunder shall be determined by
the quotient obtained by dividing (x) the outstanding Principal Amount of this
Note to be converted by (y) the Conversion Price.
i. 


ii. Delivery of Certificate Upon Conversion. Not later than four Trading Days
after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder (A) a certificate or
certificates representing the Conversion Shares which, on or after the earlier
of (i) the one year anniversary of the Original Issue Date or (ii) the date on
which a registration statement covering the Conversion Shares is declared
effective by the SEC, shall be free of restrictive legends and trading
restrictions (other than those which may then be required by the Purchase
Agreement) representing the number of Conversion Shares being acquired upon the
conversion of this Note..
 
 
iii. Failure to Deliver Certificates.  If in the case of any Notice of
Conversion such certificate or certificates are not delivered to or as directed
by the applicable Holder by the third Trading Day after the Conversion Date, the
Holder shall be entitled to elect by written notice to the Company at any time
on or before its receipt of such certificate or certificates, to rescind such
Conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return to
the Company the Common Stock certificates representing the Principal Amount of
this Note unsuccessfully tendered for conversion to the Company.
 
 
 
8

--------------------------------------------------------------------------------

 


iv.  Obligation Absolute; Partial Liquidated Damages.  If the Company fails for
any reason to deliver to the Holder such certificate or certificates pursuant to
Section 4(d)(ii) by the Share Delivery Date, the Company shall pay to the
Holder, in cash, as liquidated damages and not as a penalty, for each $1000 of
Principal Amount being converted, $10 per Trading Day (increasing to $20 per
Trading Day on the fifth Trading Day after such liquidated damages begin to
accrue) for each Trading Day after such Share Delivery Date until such
certificates are delivered or Holder rescinds such conversion.    Nothing herein
shall limit a Holder’s right to pursue actual damages or declare an Event of
Default pursuant to Section 8 hereof for the Company’s failure to deliver
Conversion Shares within the period specified herein and the Holder shall have
the right to pursue all remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.  The exercise of any such rights shall not prohibit the
Holder from seeking to enforce damages pursuant to any other Section hereof or
under applicable law.


v. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Company fails for any reason to deliver to the Holder such certificate or
certificates by the tenth Trading Day pursuant to Section 4(d)(ii), and if after
such tenth Trading Day the Holder is required by its brokerage firm to purchase
(in an open market transaction or otherwise), or the Holder’s brokerage firm
otherwise purchases, shares of Common Stock to deliver in satisfaction of a sale
by the Holder of the Conversion Shares which the Holder was entitled to receive
upon the conversion relating to such Share Delivery Date (a “Buy-In”), then the
Company shall (A) pay in cash to the Holder (in addition to any other remedies
available to or elected by the Holder) the amount by which (x) the Holder’s
total purchase price (including any brokerage commissions) for the Common Stock
so purchased exceeds (y) the product of (1) the aggregate number of shares of
Common Stock that the Holder was entitled to receive from the conversion at
issue multiplied by (2) the actual sale price at which the sell order giving
rise to such purchase obligation was executed (including any brokerage
commissions) and (B) at the option of the Holder, either reissue (if
surrendered) this Debenture in a Principal Amount equal to the Principal Amount
of the attempted conversion (in which case such conversion shall be deemed
rescinded) or deliver to the Holder the number of shares of Common Stock that
would have been issued if the Company had timely complied with its delivery
requirements under Section 4(d)(ii).  For example, if the Holder purchases
Common Stock having a total purchase price of $11,000 to cover a Buy-In with
respect to an attempted conversion of this Debenture with respect to which the
actual sale price of the Conversion Shares (including any brokerage commissions)
giving rise to such purchase obligation was a total of $10,000 under clause (A)
of the immediately preceding sentence, the Company shall be required to pay the
Holder $1,000.  The Holder shall provide the Company written notice indicating
the amounts payable to the Holder in respect of the Buy-In and, upon request of
the Company, evidence of the amount of such loss.  Nothing herein shall limit a
Holder’s right to pursue any other remedies available to it hereunder, at law or
in equity including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of this
Debenture as required pursuant to the terms hereof.
vi. .
 
 
vii. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of this Note, as herein provided, free from preemptive rights or any other
actual contingent purchase rights of Persons other than the Holder (and the
other holders of the Notes), not less than such aggregate number of shares of
the Common Stock as shall (subject to the terms and conditions set forth in the
Purchase Agreement) be issuable (taking into account the adjustments and
restrictions of Section 5) upon the conversion of the outstanding Principal
Amount of this Note.  The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly authorized, validly issued,
fully paid and nonassessable and, if the Registration Statement is then
effective under the Securities Act, shall be registered for public sale in
accordance with such Registration Statement.


viii. Fractional Shares. No fractional shares or scrip representing fractional
shares shall be issued upon the conversion of this Note.  As to any fraction of
a share which Holder would otherwise be entitled to purchase upon such
conversion, the Company shall at its election, either pay a cash adjustment in
respect of such final fraction in an amount equal to such fraction multiplied by
the Conversion Price or round up to the next whole share.


ix. Transfer Taxes.  The issuance of certificates for shares of the Common Stock
on conversion of this Note shall be made without charge to the Holder hereof for
any documentary stamp or similar taxes that may be payable in respect of the
issue or delivery of such certificates, provided that the Company shall not be
required to pay any tax that may be payable in respect of any transfer involved
in the issuance and delivery of any such certificate upon conversion in a name
other than that of the Holder of this Note so converted and the Company shall
not be required to issue or deliver such certificates unless or until the person
or persons requesting the issuance thereof shall have paid to the Company the
amount of such tax or shall have established to the satisfaction of the Company
that such tax has been paid.


Section 5.                      Certain Adjustments.
 
 
a) Stock Dividends and Stock Splits.  If the Company, at any time while this
Note is outstanding: (A) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock or
any Common Stock Equivalents (which, for avoidance of doubt, shall not include
any shares of Common Stock issued by the Company upon conversion of the Notes);
(B) subdivides outstanding shares of Common Stock into a larger number of
shares; (C) combines (including by way of a reverse stock split) outstanding
shares of Common Stock into a smaller number of shares; or (D) issues, in the
event of a reclassification of shares of the Common Stock, any shares of capital
stock of the Company, then the Conversion Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding any treasury shares of the Company) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event.  Any adjustment made pursuant to
this Section shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
 
b) Subsequent Equity Sales.  If, at any time while this Note is
outstanding,  the Company or any Subsidiary, as applicable, sells or grants any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or announces any sale, grant or any option to purchase or
other disposition), any Common Stock or Common Stock Equivalents entitling any
Person to acquire shares of Common Stock at an effective price per share that is
lower than the then applicable Conversion Price (such lower price, the “Base
Conversion Price” and such issuances, collectively, a “Dilutive Issuance”) (if
the holder of the Common Stock or Common Stock Equivalents so issued shall at
any time, whether by operation of purchase price adjustments, reset provisions,
floating conversion, exercise or exchange prices or otherwise, or due to
warrants, options or rights per share which are issued in connection with such
issuance, be entitled to receive shares of Common Stock at an effective price
per share that is lower than the Conversion Price, such issuance shall be deemed
to have occurred for less than the Conversion Price on such date of the Dilutive
Issuance), then the Conversion Price shall be reduced to equal the Base
Conversion Price.  Such adjustment shall be made whenever such Common Stock or
Common Stock Equivalents are issued.  Notwithstanding the foregoing, no
adjustment will be made under this Section 5(b) in respect of an Exempt
Issuance.  If the Company enters into a Variable Rate Transaction, despite the
prohibition set forth in the Purchase Agreement, the Company shall be deemed to
have issued Common Stock or Common Stock Equivalents at the lowest possible
conversion price at which such securities may be converted or exercised. The
Company shall notify the Holder in writing, no later than 1 Business Day
following the issuance of any Common Stock or Common Stock Equivalents subject
to this Section 5(b), indicating therein the applicable issuance price, or
applicable reset price, exchange price, conversion price and other pricing terms
(such notice, the “Dilutive Issuance Notice”).  For purposes of clarification,
whether or not the Company provides a Dilutive Issuance Notice pursuant to this
Section 5(b), upon the occurrence of any Dilutive Issuance, the Holder is
entitled to receive a number of Conversion Shares based upon the Base Conversion
Price on or after the date of such Dilutive Issuance, regardless of whether the
Holder accurately refers to the Base Conversion Price in the Notice of
Conversion.
 
 
 
9

--------------------------------------------------------------------------------

 
 
c) Subsequent Rights Offerings.  If the Company, at any time while the Note is
outstanding, shall issue rights, options or warrants to all holders of Common
Stock (and not to Holders) entitling them to subscribe for or purchase shares of
Common Stock at a price per share that is lower than the VWAP on the record date
referenced below, then the Conversion Price shall be multiplied by a fraction of
which the denominator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of additional shares of Common Stock offered for subscription or purchase, and
of which the numerator shall be the number of shares of the Common Stock
outstanding on the date of issuance of such rights or warrants plus the number
of shares which the aggregate offering price of the total number of shares so
offered (assuming delivery to the Company in full of all consideration payable
upon exercise of such rights, options or warrants) would purchase at such
VWAP.  Such adjustment shall be made whenever such rights or warrants are
issued, and shall become effective immediately after the record date for the
determination of stockholders entitled to receive such rights, options or
warrants.
 
 
d) Pro Rata Distributions. If the Company, at any time while this Note is
outstanding, distributes to all holders of Common Stock (and not to the Holders)
evidences of its indebtedness or assets (including cash and cash dividends) or
rights or warrants to subscribe for or purchase any security (other than the
Common Stock, which shall be subject to Section 5(b)), then in each such case
the Conversion Price shall be adjusted by multiplying such Conversion Price in
effect immediately prior to the record date fixed for determination of
stockholders entitled to receive such distribution by a fraction of which the
denominator shall be the VWAP determined as of the record date mentioned above,
and of which the numerator shall be such VWAP on such record date less the then
fair market value at such record date of the portion of such assets or evidence
of indebtedness so distributed applicable to 1 outstanding share of the Common
Stock as determined by the Board of Directors of the Company in good faith.  In
either case the adjustments shall be described in a statement delivered to the
Holder describing the portion of assets or evidences of indebtedness so
distributed or such subscription rights applicable to 1 share of Common
Stock.  Such adjustment shall be made whenever any such distribution is made and
shall become effective immediately after the record date mentioned above.
 
 
e) Fundamental Transaction. If, at any time while greater than or equal to 50%
of this Note is outstanding, (A) the Company effects any merger or consolidation
of the Company with or into another Person, (B) the Company effects any sale of
all or substantially all of its assets in one transaction or a series of related
transactions, (C) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Common Stock are
permitted to tender or exchange their shares for other securities, cash or
property, or (D) the Company effects any reclassification of the Common Stock or
any compulsory share exchange pursuant to which the Common Stock is effectively
converted into or exchanged for other securities, cash or property (in any such
case, a “Fundamental Transaction”), then, upon any subsequent conversion of this
Note, the Holder shall have the right to receive, for each Conversion Share that
would have been issuable upon such conversion immediately prior to the
occurrence of such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been, immediately prior to
such Fundamental Transaction, the holder of 1 share of Common Stock (the
“Alternate Consideration”).  For purposes of any such conversion, the
determination of the Conversion Price shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of 1 share of Common Stock in such Fundamental Transaction,
and the Company shall apportion the Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.  If holders of Common Stock
are given any choice as to the securities, cash or property to be received in a
Fundamental Transaction, then the Holder shall be given the same choice as to
the Alternate Consideration it receives upon any conversion of this note
following such Fundamental Transaction.  To the extent necessary to effectuate
the foregoing provisions, any successor to the Company or surviving entity in
such Fundamental Transaction shall issue to the Holder a new Note consistent
with the foregoing provisions and evidencing the Holder’s right to convert such
Note into Alternate Consideration. The terms of any agreement pursuant to which
a Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this Section 5(e)
and insuring that this Note (or any such replacement security) will be similarly
adjusted upon any subsequent transaction analogous to a Fundamental Transaction.


 
           f) (i)    Spin Off.  If, for any reason, prior to the Conversion of
this Note  in full, the Company spins off or otherwise divests itself of a part
of its business or operations or disposes all or of a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
to be issued to security holders of the Company, then the Company shall  notify
the Holder at least thirty (30) days prior to the record date with respect to
such Spin-Off.
 


(ii) Adjustment for Spin Off.  If, for any reason, prior to the Conversion or
payment of this Note  in full, the Company spins off or otherwise divests itself
of a part of its business or operations or disposes all or a part of its assets
in a transaction (the “Spin Off”) in which the Company does not receive
compensation for such business, operations or assets, but causes securities of
another entity (the “Spin Off Securities”) to be issued to security holders of
the Company, then
 
(a)  the Company shall cause (i) to be reserved Spin Off Securities equal to the
number thereof which would have been issued to the Holder had all of the
unconverted portion of this Note  outstanding on the record date (the “Record
Date”) for determining the amount and number of Spin Off Securities to be issued
to security holders of the Company (the “Outstanding Warrants”) been
converted  as of the close of business on the trading day immediately before the
Record Date (the “Reserved Spin Off Shares”), and (ii) to be issued to the
Holder on the conversion  of all or any of the unconverted portion of this Note
, such amount of the Reserved Spin Off Shares equal to (x) the Reserved Spin Off
Shares multiplied by (y) a fraction, of which (I) the numerator is the amount of
the unconverted Note being converted , and (II) the denominator is the amount of
the unconverted Note  and
 
 
           

(b) the Conversion Price  Price on the Note  shall be adjusted immediately after
consummation of the Spin Off by multiplying the Conversion Price by a fraction
(if, but only if, such fraction is less than 1.0), the numerator of which is the
average closing bid price of the Common Stock for the five (5) Trading Days
immediately following the fifth Trading Day after the Record Date, and the
denominator of which is the average closing bid price of the Common Stock on the
five (5) trading days immediately preceding the Record Date; and such adjusted
Conversion  Price shall be deemed to be the Conversion  Price with respect to
the Note  after the Record Date.


 
g)           Calculations.  All calculations under this Section 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case may be.  For
purposes of this Section 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding.
 


h)           Notice to the Holder.
 
 
 
10

--------------------------------------------------------------------------------

 
 
i. Adjustment to Conversion Price.  Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 5, the Company shall promptly deliver
to each Holder a notice setting forth the Conversion Price after such adjustment
and setting forth a brief statement of the facts requiring such adjustment.
 
 
ii. Notice to Allow Conversion by Holder.  If (A) the Company shall declare a
dividend (or any other distribution in whatever form) on the Common Stock, (B)
the Company shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Company shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Company shall be required in connection with
any reclassification of the Common Stock, any consolidation or merger to which
the Company is a party, any sale or transfer of all or substantially all of the
assets of the Company, of any compulsory share exchange whereby the Common Stock
is converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least 20 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Common Stock
of record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
consolidation, merger, sale, transfer or share exchange, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.  The Holder is entitled to convert this Note during the 20-day
period commencing on the date of such notice through the effective date of the
event triggering such notice.
 
 
Section 6.                      Forced Conversion.


a) Reserved.


b) Reserved.


c) Reserved.
 
 
d) Forced Conversion. Notwithstanding anything herein to the contrary, if after
the Original Issue Date, (i) the closing sales price of the Company’s Common
Stock for each of  the sixty (60) consecutive Trading Days immediately prior to
the issuance of the Forced Conversion Notice (as defined below), which period
shall have commenced only after the Original Issue Date (such period the
“Threshold Period”), exceeds $1.16 (subject to adjustment for reverse and
forward stock splits, stock dividends, stock combinations and other similar
transactions of the Common Stock that occur after the Original Issue Date) and
(ii) in excess of 200,000 shares of the Company’s Common Stock has traded on
each of sixty (60) consecutive Trading Days immediately prior to the issuance of
the Forced Conversion Notice, (iii) on  the Forced Conversion Notice Date and
thereafter  there is an effective registration statement covering the resale of
the Conversion Shares or the Conversion Shares may be immediately resold in
accordance with the provisions of Rule 144 ,(iv) the Company is current in its
required Periodic Filings with the SEC and (v) there are at least 2 market
makers for the Common Stock the Company may, within 1 Trading Day after the end
of any such Threshold Period, deliver a written notice to the Holder (a “Forced
Conversion Notice” and the date such notice is delivered to the Holder, the
“Forced Conversion Notice Date”) to cause the Holder to convert all or part of
the then outstanding Principal Amount of this Note plus, if so specified in the
Forced Conversion Notice, accrued but unpaid liquidated damages and other
amounts owing to the Holder under this Note, it being agreed that the
“Conversion Date” for purposes of Section 4 shall be deemed to occur on the
third Trading Day following the Forced Conversion Notice Date (such third
Trading Day, the “Forced Conversion Date”).  Any Forced Conversion shall be
applied ratably to all Holders based on their initial purchases of Notes
pursuant to the Subscription Agreement; provided that any voluntary conversions
by a Holder shall be applied against the Holder’s pro rata allocation, thereby
decreasing the aggregate amount forcibly converted hereunder if only a portion
of this Note is forcibly converted.  For purposes of clarification, a Forced
Conversion shall be subject to all of the provisions of Section 4, including,
without limitation, the provision requiring payment of liquidated damages and
limitations on conversions. No Forced Conversion Notice shall be effective to
the extent it would require a Conversion in excess of the limitations in Section
4 (c ) of the Note .


Section 7.                      Failure to Make Timely Filings.  Until such time
as the Holder  may sell the Common Stock without limitation under Rule 144 the
Company agrees that, if the Company fails to file in a timely manner, beyond any
applicable extension period, on the SEC’s EDGAR system any information required
to be filed by it, whether on a Form 10-K, Form 10-Q, or otherwise, the Company
shall be liable to pay to the Subscriber an amount equal to 2% of the sum of the
Total Price for each thirty (30) day period after which the filing is late. As
used in this Agreement, “Total Price” means the aggregate of (i) the Purchase
Price and (ii) the sum of the Conversion Price actually paid for the Conversion
Shares.  The Company shall pay any payments incurred under this Section in
immediately available funds upon demand by the Holder.
 
 
Section 8.                      Events of Default.


a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i. any default in the payment of (A) the Principal Amount of any Note or (B)
liquidated damages and other amounts owing to a Holder on any Note, as and when
the same shall become due and payable (whether on a Conversion Date or the
Maturity Date or by acceleration or otherwise) which default, solely in the case
of a default under clause (B) above, is not cured within 3 Trading Days;
 
 
ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Notes (other than a breach by the Company of its obligations to
deliver shares of Common Stock to the Holder upon conversion, which breach is
addressed in clause (ix) below) which failure is not cured, if possible to cure,
within the earlier to occur of (A) 7 Trading Days after notice of such failure
sent by the Holder or by any other Holder and (B) 12 Trading Days after the
Company has become or should have become aware of such failure;


iii. a default or event of default (subject to any grace or cure period provided
in the applicable agreement, document or instrument) shall occur under (A) any
of the Transaction Documents or (B) any other material agreement, lease,
document or instrument to which the Company or any Subsidiary is obligated (and
not covered by clause (vi) below);


iv. any representation or warranty made in this Note, any other Transaction
Documents, any written statement pursuant hereto or thereto or any other report,
financial statement or certificate made or delivered to the Holder or any other
Holder shall be untrue or incorrect in any material respect as of the date when
made or deemed made;


v. the Company or any Significant Subsidiary (as such term is defined in Rule
1-02(w) of Regulation S-X)  shall be subject to a Bankruptcy Event;
 
 
vi. the Company or any Subsidiary shall default on any of its obligations under
any mortgage, credit agreement or other facility, indenture agreement, factoring
agreement or other instrument under which there may be issued, or by which there
may be secured or evidenced, any indebtedness for borrowed money or money due
under any long term leasing or factoring arrangement that (a) involves an
obligation greater than $250,000, whether such indebtedness now exists or shall
hereafter be created, and (b) results in such indebtedness becoming or being
declared due and payable prior to the date on which it would otherwise become
due and payable;


vii. the Common Stock shall not be eligible for listing or quotation for trading
on a Trading Market and shall not be eligible to resume listing or quotation for
trading thereon within five Trading Days;


viii. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
33% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);


ix. the Company shall fail for any reason to deliver certificates to a Holder
prior to the fifth Trading Day after a Conversion Date or any Forced Conversion
Date pursuant to Section 4(d) or the Company shall provide at any time notice to
the Holder, including by way of public announcement, of the Company’s intention
to not honor requests for conversions of any Notes in accordance with the terms
hereof; or
 
 
 
 
11

--------------------------------------------------------------------------------

 

 
x. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any subsidiary or any of their respective property or
other assets for more than $250,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days.


b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding Principal Amount of this Note, plus liquidated damages and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Holder’s election, immediately due and payable in cash at the Mandatory
Default Amount.  Commencing 5 days after the occurrence of any Event of Default
that results in the eventual acceleration of this Note, the interest rate on
this Note shall accrue at an interest rate equal to the lesser of 18% per annum
or the maximum rate permitted under applicable law.  Upon the payment in full of
the Mandatory Default Amount, the Holder shall promptly surrender this Note to
or as directed by the Company.  In connection with such acceleration described
herein, the Holder need not provide, and the Company hereby waives, any
presentment, demand, protest or other notice of any kind, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.  Such acceleration may be rescinded and annulled by Holder at
any time prior to payment hereunder and the Holder shall have all rights as a
holder of the Note until such time, if any, as the Holder receives full payment
pursuant to this Section 8(b).  No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.


Section 9.                      Miscellaneous.
 
 
a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, or such other facsimile number or address as the
Company may specify for such purpose by notice to the Holder delivered in
accordance with this Section 9(a).  Any and all notices or other communications
or deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
the Holder appearing on the books of the Company, or if no such facsimile number
or address appears, at the principal place of business of the Holder.  Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified on
the signature page prior to 5:30 p.m. (New York City time), (ii) the date
immediately following the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified on the signature
page between 5:30 p.m. (New York City time) and 11:59 p.m. (New York City time)
on any date, (iii) the second Business Day following the date of mailing, if
sent by nationally recognized overnight courier service or (iv) upon actual
receipt by the party to whom such notice is required to be given.
 
 
b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and liquidated damages (if any) on
this Note at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Note is a direct debt obligation of the Company.  This Note
ranks pari passu with all other Notes now or hereafter issued under the terms
set forth herein.
 
 
c) Lost or Mutilated Note.  If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.


d) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof.  Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of New York, Borough of Manhattan (the “New
York Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of such New York Courts, or such New York Courts are
improper or inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Note and
agrees that such service shall constitute good and sufficient service of process
and notice thereof.  Nothing contained herein shall be deemed to limit in any
way any right to serve process in any other manner permitted by applicable law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Note or the transactions contemplated hereby.
If either party shall commence an action or proceeding to enforce any provisions
of this Note, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorneys fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.
 
 
e) Waiver.  Any waiver by the Company or the Holder of a breach of any provision
of this Note shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Note.  The failure of the Company or the Holder to insist upon strict adherence
to any term of this Note on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Note.  Any waiver by the
Company or the Holder must be in writing.
 
 
f) Severability.  If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impede the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.
 
 
g) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


h) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.


i) Assumption.  Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Note and the other Transaction
Documents pursuant to written agreements in form and substance satisfactory to
the Holder (such approval not to be unreasonably withheld or delayed) and (ii)
issue to the Holder a new note of such successor entity evidenced by a written
instrument substantially similar in form and substance to this Note, including,
without limitation, having a principal amount and interest rate equal to the
Principal Amount and the interest rate of this Note and having similar ranking
to this Note, which shall be satisfactory to the Holder (any such approval not
to be unreasonably withheld or delayed).  The provisions of this Section 9(i)
shall apply similarly and equally to successive Fundamental Transactions and
shall be applied without regard to any limitations of this Note.
 
 
 
12

--------------------------------------------------------------------------------

 

 
j) Secured Obligation.  The obligations of the Company under this Note are
secured by all assets of the Company and each Subsidiary pursuant to the
Security Agreement, dated as of December 31, 2009 between the Company, the
Subsidiaries of the Company and the Secured Parties (as defined therein).


k) The Company and  the Buyer acknowledge and agree that irreparable damage
would occur in the event that any provision of this Note  or any of the other
Transaction Agreements were not performed in accordance with its specific terms
or were otherwise breached.  It is accordingly agreed that the parties
(including any Holder) shall be entitled to an injunction or injunctions,
without (except as specified below) the necessity to post a bond, to prevent or
cure breaches of the provisions of this Agreement or such other Transaction
Agreement and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity; provided, however that the Company, upon receipt of a
Notice of Conversion, may not fail or refuse to deliver the stock certificates
and the related legal opinions, if any, based on any claim that the Holder has
violated any provision hereof or for any other reason, unless the Company has
first posted a bond for one hundred fifty percent (150%) of the principal amount
and then obtained a court order specifically directing it not to deliver said
stock certificates to the Holder. This provision is deemed incorporated by
reference into each of the Transaction Agreements as if set forth therein in
full.
 


*********************
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.
 

 
MAGNOLIA SOLAR CORPORATION
         
 
By:
/s/        Name        Title        Facsimile No. for delivery of Notices:
_______________  




 
14

--------------------------------------------------------------------------------

 
 
 
ANNEX A


NOTICE OF CONVERSION




The undersigned hereby elects to convert principal under the Original Issue
Discount Senior Secured Convertible Note due ______ __, 2013 of Magnolia Solar
Corporation, a Nevada corporation (the “Company”), into shares of common stock
(the “Common Stock”), of the Company according to the conditions hereof, as of
the date written below.  If shares of Common Stock are to be issued in the name
of a person other than the undersigned, the undersigned will pay all transfer
taxes payable with respect thereto and is delivering herewith such certificates
and opinions as reasonably requested by the Company in accordance therewith.  No
fee will be charged to the holder for any conversion, except for such transfer
taxes, if any.


By the delivery of this Notice of Conversion the undersigned represents and
warrants to the Company that its ownership of the Common Stock does not exceed
the amounts specified under Section 4 of this Note, as determined in accordance
with Section 13(d) of the Exchange Act.


The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Common Stock.


Conversion calculations:
Date to Effect Conversion:


Principal Amount of Note to be Converted:




Number of shares of Common Stock to be issued:




Signature:


Name:


Address for Delivery of Common Stock Certificates:


Or


DWAC Instructions:


Broker No:      _____________
                                     
Account No:   _______________                                        
 
 
 
 
15

--------------------------------------------------------------------------------

 

 
Schedule 1


CONVERSION SCHEDULE


The Original Issue Discount Senior Secured Convertible Notes due on ________ __,
2011 in the aggregate Principal Amount of $_______ are issued by Magnolia Solar
Corporation, a Nevada corporation. This Conversion Schedule reflects conversions
made under Section 4 of the above referenced Note.


Dated:




 
Date of Conversion
(or for first entry, Original Issue Date)
 
Amount of Conversion
 
Aggregate Principal Amount Remaining Subsequent to Conversion
(or original Principal Amount)
 
Company Attest
               
 
                                                     








 
16

--------------------------------------------------------------------------------

 
 
Exhibit B


       
AMENDED AND RESTATED WARRANT
 
NO. MSC-003A
MAGNOLIA SOLAR CORPORATION
400,000 Shares
     

WARRANT TO PURCHASE COMMON STOCK
 
VOID AFTER 5:30 P.M., EASTERN
TIME, ON THE EXPIRATION DATE
 
THIS WARRANT AND ANY SHARES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND
MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED WITHOUT
COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF APPLICABLE
FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS THEREFROM.
 
FOR VALUE RECEIVED, MAGNOLIA SOLAR CORPORATION, a Nevada corporation (the
“Company”), hereby agrees to sell upon the terms and on the conditions
hereinafter set forth, but no later than 5:30 p.m., Eastern Time, on the
Expiration Date (as hereinafter defined) to Debt Opportunity Fund, LLLP or
registered assigns (the “Holder”), under the terms as hereinafter set forth,
Four Hundred Thousand (400,000) fully paid and non-assessable shares of the
Company’s Common Stock, par value $0.0001 per share (the “Warrant Stock”), at a
purchase price of FIFTY CENTS ($0.50) per share (the “Warrant Price”), pursuant
to this amended and restated warrant (this “Warrant”).  The number of shares of
Warrant Stock to be so issued and the Warrant Price are subject to adjustment in
certain events as hereinafter set forth.  The term “Common Stock” shall mean,
when used herein, unless the context otherwise requires, the stock and other
securities and property at the time receivable upon the exercise of this
Warrant.  This Warrant was originally issued to the Holder of the Holder’s
predecessor in interest on December 31, 2009 (the “Issue Date”) and amended and
restated on the date set forth on the signature page set forth below.
 
1. Exercise of Warrant.
 
a. The Holder may exercise this Warrant in whole or in part according to its
terms by delivering the Notice of Exercise to the Company at the address set
forth in Section 9, the Notice of Exercise attached hereto having then been duly
executed by the Holder, accompanied by cash, certified check or bank draft in
payment of the purchase price, in lawful money of the United States of America,
for the number of shares of the Warrant Stock specified in the Notice of
Exercise, or as otherwise provided in this Warrant, prior to 5:30 p.m., Eastern
Time, on December 31, 2014 (the “Expiration Date”).  Partial exercises of this
Warrant resulting in purchases of a portion of the total number of shares of
Warrant Stock available hereunder shall have the effect of lowering the
outstanding number of Warrant Shares purchasable hereunder in an amount equal to
the applicable number of shares of Warrant Stock purchased
 
b. The provisions of this Section 1(b) shall only be applicable (i) prior to the
Automatic Exercise Date (as defined below),if, and only if, the provisions of
the following sentence are satisfied, or (ii) on the Automatic Exercise Date,
whether or not such provisions are satisfied.  Notwithstanding anything
contained herein to the contrary, if at any time after twelve (12) months from
the Issue Date of this Warrant there is no effective registration statement
registering, or no current prospectus available for, the resale of all of the
shares of Warrant Stock issuable hereunder, then the Holder may, in its sole
discretion, exercise this Warrant in whole or in part by means of a “cashless
exercise” in lieu of making a cash payment, and the Holder shall then be
entitled to receive a certificate for the number of shares of Warrant Stock
equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:
 
(A) =           VWAP (as defined below) on the Trading Day immediately preceding
thedate of such election;


(B) =           the Warrant Price of this Warrant, as adjusted; and


(X) =           the number of shares of Warrant Stock issuable upon exercise of
thisWarrant in accordance with the terms of this Warrant by means of a
cashexercise rather than a cashless exercise.


For purposes of this Warrant, “VWAP” means, for any date, the price determined
by the first of the following clauses that applies: (a) if the Common Stock is
then listed or quoted on a Trading Market, the daily volume weighted average
price of the Common Stock for such date (or the nearest preceding date) on the
Trading Market on which the Common Stock is then listed or quoted for trading as
reported by Bloomberg L.P. (based on a Trading Day from 9:30 a.m. (New York City
time) to 4:02 p.m. (New York City time)); (b)  if the OTC Bulletin Board is not
a Trading Market, the volume weighted average price of the Common Stock for such
date (or the nearest preceding date) on the OTC Bulletin Board; (c) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent closing bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Purchasers of a majority in interest of
the Securities then outstanding and reasonably acceptable to the Company, the
fees and expenses of which shall be paid by the Company. For purposes of this
Warrant, “Trading Market” means the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the New
York Stock Exchange, NYSE Amex, NASDAQ Capital Market, NASDAQ Global Market, or
NASDAQ Global Select Market.  For purposes of this Warrant, “Trading Day” means
a day on which the Trading Market is open for trading.


c. This Warrant may be exercised in whole or in part so long as any exercise in
part hereof would not involve the issuance of fractional shares of Warrant
Stock.  If exercised in part, the Company shall, at the request of the Holder,
deliver to the Holder a new Warrant, identical in form, in the name of the
Holder, evidencing the right to purchase the number of shares of Warrant Stock
as to which this Warrant has not been exercised, which new Warrant shall be
signed by the Chairman, Chief Executive Officer or President and the Secretary
or Assistant Secretary of the Company.  The term Warrant as used herein shall
include any subsequent Warrant issued as provided herein.
 
 
 
 
17

--------------------------------------------------------------------------------

 
 
d. No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Warrant. The Company shall pay cash in lieu of
fractions with respect to the Warrants based upon the fair market value of such
fractional shares of Common Stock (which shall be the closing sale price of such
shares on the exchange or market on which the Common Stock is then traded) at
the time of exercise of this Warrant.
 
e. In the event of any exercise of the rights represented by this Warrant, a
certificate or certificates for the Warrant Stock so purchased, registered in
the name of the Holder, shall be delivered to the Holder within four (4) Trading
Days (the “Warrant Stock Delivery Date”). The person or entity in whose name any
certificate for the Warrant Stock is issued upon exercise of the rights
represented by this Warrant shall for all purposes be deemed to have become the
holder of record of such shares immediately prior to the close of business on
(i) the date on which the payment of the Warrant Price if relevant  is received
by the Company (ii)  or the date of a cashless exercise pursuant to Section 1
(b) . The Company shall pay any and all documentary stamp or similar issue or
transfer taxes payable in respect of the issue or delivery of shares of Common
Stock on exercise of this Warrant.  If the Company fails for any reason to
deliver to the Holder certificates evidencing the Warrant Stock subject to a
Notice of Exercise by the Warrant Stock Delivery Date, the Company shall pay to
the Holder, in cash, as liquidated damages and not as a penalty, for each $1,000
of Warrant Stock subject to such exercise (based on the VWAP of the Common Stock
on the date of the applicable Notice of Exercise), $10 per Trading Day
(increasing to $20 per Trading Day on the tenth Trading Day after such
liquidated damages begin to accrue) for each Trading Day after such Warrant
Share Delivery Date until such certificates are delivered.
 
f. Delivery of New Warrants Upon Exercise.  If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Stock, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Stock called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.
 
g. Rescission Rights.  If the Company fails to cause the transfer agent to
transmit to the Holder a certificate or certificates representing the Warrant
Stock pursuant to Section 1(e) by the Warrant Stock Delivery Date, then the
Holder will have the right to rescind such exercise.
 
h. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Exercise.  In addition to any other rights available to the Holder, if the
Company fails to cause the transfer agent to transmit to the Holder a
certificate or the certificates representing the Warrant Stock pursuant to an
exercise on or before the Warrant Stock Delivery Date, and if after such date
the Holder is required by its broker to purchase (in an open market transaction
or otherwise) or the Holder’s brokerage firm otherwise purchases, shares of
Common Stock to deliver in satisfaction of a sale by the Holder of the Warrant
Stock which the Holder anticipated receiving upon such exercise (a “Buy-In”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Warrant Stock that the Company was
required to deliver to the Holder in connection with the exercise at issue times
(B) the price at which the sell order giving rise to such purchase obligation
was executed, and (2) at the option of the Holder, either reinstate the portion
of the Warrant and equivalent number of shares of Warrant Stock for which such
exercise was not honored or deliver to the Holder the number of shares of Common
Stock that would have been issued had the Company timely complied with its
exercise and delivery obligations hereunder.  For example, if the Holder
purchases Common Stock having a total purchase price of $11,000 to cover a
Buy-In with respect to an attempted exercise of shares of Common Stock with an
aggregate sale price giving rise to such purchase obligation of $10,000, under
clause (1) of the immediately preceding sentence the Company shall be required
to pay the Holder $1,000. The Holder shall provide the Company written notice
indicating the amounts payable to the Holder in respect of the Buy-In and, upon
request of the Company, evidence of the amount of such loss.  Nothing herein
shall limit a Holder’s right to pursue any other remedies available to it
hereunder, at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief with respect to the Company’s
failure to timely deliver certificates representing shares of Common Stock upon
exercise of the Warrant as required pursuant to the terms hereof.
 
i. If any portion of this Warrant remains unexercised as of the Expiration Date
and the VWAP on the Expiration Date is greater than the applicable Warrant Price
as of the Expiration Date, then, without further action by the Holder, this
Warrant shall be deemed to have been exercised automatically at the time (the
“Automatic Exercise Date”) which is immediately prior to the close of business
on the Expiration Date (or, in the event that the Expiration Date is not a
Trading Day, the immediately preceding Trading Day) as if the Holder had duly
given a Notice of Exercise for a “cashless” exercise as contemplated by Section
1(b) hereof (without regard to the satisfaction of the conditions provided in
said Section 1(b) to the Holder’s giving such a Notice of Exercise), and the
Holder (or such other person or persons as directed by the Holder) shall be
treated for all purposes as the holder of record of such Warrant Stock as of the
close of business on such Automatic Exercise Date.  This Warrant shall be deemed
to be surrendered to the Company on the Automatic Exercise Date by virtue of
this Section 1(i) without any action by the Holder.
 
2. Disposition of Warrant Stock and Warrant.
 
a. The Holder hereby acknowledges that this Warrant and any Warrant Stock
purchased pursuant hereto are, as of the date hereof, not registered: (i) under
the Securities Act of 1933, as amended (the “Act”), on the ground that the
issuance of this Warrant is exempt from registration under Section 4(2) of the
Act as not involving any public offering or (ii) under any applicable state
securities law because the issuance of this Warrant does not involve any public
offering; and that the Company’s reliance on the Section 4(2) exemption of the
Act and under applicable state securities laws is predicated in part on the
representations hereby made to the Company by the Holder that it is acquiring
this Warrant and will acquire the Warrant Stock for investment for its own
account, with no present intention of dividing its participation with others or
reselling or otherwise distributing the same unless such sale is made pursuant
to an effective registration statement covering such resale or pursuant to an
available exemption from such registration, subject, nevertheless, to any
requirement of law that the disposition of its property shall at all times be
within its control.
 
The Holder hereby agrees that, unless such sale is made pursuant to an effective
registration statement,  it will not sell or transfer all or any part of this
Warrant and/or Warrant Stock unless and until it shall first have furnished to
the Company either (i) an opinion from Company counsel or counsel reasonably
satisfactory to the Company, to the effect that the proposed sale or transfer
may be made without registration under the Act and without registration or
qualification under any state law, or (ii) an interpretative letter from the
Securities and Exchange Commission to the effect that no enforcement action will
be recommended if the proposed sale or transfer is made without registration
under the Act.
 
b. If, at the time of issuance of the shares issuable upon exercise of this
Warrant, no registration statement is in effect with respect to such shares
under applicable provisions of the Act, the Company may at its election require
that the Holder provide the Company with written reconfirmation of the Holder’s
investment intent and that any stock certificate delivered to the Holder of a
surrendered Warrant shall bear legends reading substantially as follows:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OF 1933 OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER OF
THIS CERTIFICATE THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.”
 
In addition, so long as the foregoing legend may remain on any stock certificate
delivered to the Holder, the Company may maintain appropriate “stop transfer”
orders with respect to such certificates and the shares represented thereby on
its books and records and with those to whom it may delegate registrar and
transfer functions.  Such “stop transfer” orders will be removed if there is no
legend on the stock certificate or when the legend, if any, is removed.
 
3. Reservation of Shares; Valid Issuance.  The Company hereby agrees that at all
times there shall be reserved for issuance upon the exercise of this Warrant
such number of shares of its Common Stock as shall be required for issuance upon
exercise of this Warrant.  The Company further agrees that all shares which may
be issued upon the exercise of the rights represented by this Warrant will be
duly authorized and will, upon issuance and against payment of the exercise
price, be validly issued, fully paid and non-assessable, free from all taxes,
liens, charges and preemptive rights with respect to the issuance thereof, other
than taxes, if any, in respect of any transfer occurring contemporaneously with
such issuance and other than transfer restrictions imposed by federal and state
securities laws.
 
 
 
18

--------------------------------------------------------------------------------

 
 
4. Exchange, Transfer or Assignment of Warrant.  This Warrant is exchangeable,
without expense, at the option of the Holder, upon presentation and surrender
hereof to the Company or at the office of its stock transfer agent, if any, for
other Warrants of different denominations, entitling the Holder or Holders
thereof to purchase in the aggregate the same number of shares of Common Stock
purchasable hereunder.  Upon surrender of this Warrant to the Company or at the
office of its stock transfer agent, if any, with the Assignment Form annexed
hereto duly executed and funds sufficient to pay any transfer tax, the Company
shall, without charge, execute and deliver a new Warrant in the name of the
assignee named in such instrument of assignment and this Warrant shall promptly
be canceled. This Warrant may be divided or combined with other Warrants that
carry the same rights upon presentation hereof at the office of the Company or
at the office of its stock transfer agent, if any, together with a written
notice specifying the names and denominations in which new Warrants are to be
issued and signed by the Holder hereof.
 
5. Capital Adjustments.  This Warrant is subject to the following further
provisions:
 
a. Adjustment Upon Issuance of Common Stock.  If at any time while the Holder
holds in excess of 50% of the total number of shares of Warrant Stock available
hereunder as of the Issue Date, the Company issues or sells any shares of Common
Stock or securities convertible into or exercisable for Common Stock, other than
an Exempt Issuance (as defined below), for a consideration, conversion price or
exercise price  per share of Common Stock (each, the “New Issuance Price”) less
than a price equal to the Warrant Price  (subject to appropriate adjustment for
any stock dividend, stock split, stock combination, reclassification or similar
transaction after the date hereof) (a “Dilutive Issuance”), then immediately
after such Dilutive Issuance, the Warrant Price then in effect shall be reduced
to an amount equal to the New Issuance Price. For purposes of this Warrant,
“Exempt Issuance” shall mean the issuance of (a) shares of Common Stock or
options to employees, officers, directors, or consultants of the Company
pursuant to any stock or option plan duly adopted for such purpose by a majority
of the members of the Board of Directors of the Company or a majority of the
members of a committee of directors, (b) securities upon the exercise or
exchange of or conversion of any securities issued hereunder and/or other
securities exercisable or exchangeable for or convertible into shares of Common
Stock issued and outstanding on the date of this Warrant, provided that such
securities have not been amended since the date of this Warrant to increase the
number of such securities or to decrease the exercise, exchange or conversion
price of such securities; and (c) securities issued pursuant to acquisitions or
strategic transactions approved by a majority of the disinterested directors of
the Company, provided that any such issuance shall only be to a person which is
either an owner of, or an entity that is, itself or through its subsidiaries, an
operating company in a business synergistic with the business of the Company and
in which the Company receives benefits in addition to the investment of funds,
but shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities.
 
b. Recapitalization, Reclassification and Succession.  If any recapitalization
of the Company or reclassification of its Common Stock or any merger or
consolidation of the Company into or with a corporation or other business
entity, or the sale or transfer of all or substantially all of the Company’s
assets or of any successor corporation’s assets to any other corporation or
business entity (any such corporation or other business entity being included
within the meaning of the term “successor corporation”) shall be effected, at
any time while this Warrant remains outstanding and unexpired, then, as a
condition of such recapitalization, reclassification, merger, consolidation,
sale or transfer, lawful and adequate provision shall be made whereby the Holder
of this Warrant thereafter shall have the right to receive upon the exercise
hereof as provided in Section 1 and in lieu of the shares of Common Stock
immediately theretofore issuable upon the exercise of this Warrant, such shares
of capital stock, securities or other property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of Common Stock
equal to the number of shares of Common Stock immediately theretofore issuable
upon the exercise of this Warrant had such recapitalization, reclassification,
merger, consolidation, sale or transfer not taken place, and in each such case,
the terms of this Warrant shall be applicable to the shares of stock or other
securities or property receivable upon the exercise of this Warrant after such
consummation.
 
c. Subdivision or Combination of Shares.  If the Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its Common
Stock, the number of shares of Warrant Stock purchasable upon exercise of this
Warrant and the Warrant Price shall be proportionately adjusted.
 
d. Stock Dividends and Distributions.  If the Company at any time while this
Warrant is outstanding and unexpired shall issue or pay the holders of its
Common Stock, or take a record of the holders of its Common Stock for the
purpose of entitling them to receive, a dividend payable in, or other
distribution of, Common Stock, then (i) the Warrant Price shall be adjusted in
accordance with Section 5(f) and (ii) the number of shares of Warrant Stock
purchasable upon exercise of this Warrant shall be adjusted to the number of
shares of Common Stock that the Holder would have owned immediately following
such action had this Warrant been exercised immediately prior thereto.
 
e. Stock and Rights Offering to Shareholders.  If the Company shall at any time
after the date of issuance of this Warrant distribute to all holders of its
Common Stock any shares of capital stock of the Company (other than Common
Stock) or evidences of its indebtedness or assets (excluding cash dividends or
distributions paid from retained earnings or current year’s or prior year’s
earnings of the Company) or rights or warrants to subscribe for or purchase any
of its securities (excluding those referred to in the immediately preceding
paragraph) (any of the foregoing being hereinafter in this paragraph called the
“Securities”), then in each such case, the Company shall reserve shares or other
units of such Securities for distribution to the Holder upon exercise of this
Warrant so that, in addition to the shares of the Common Stock to which such
Holder is entitled, such Holder will receive upon such exercise the amount and
kind of such Securities which such Holder would have received if the Holder had,
immediately prior to the record date for the distribution of the Securities,
exercised this Warrant.
 
f. Spin Off.  If, for any reason, prior to the exercise of this Warrant in full,
the Company spins off or otherwise divests itself of a part of its business or
operations or disposes all or of a part of its assets in a transaction (the
“Spin Off”) in which the Company does not receive compensation for such
business, operations or assets, but causes securities of another entity to be
issued to security holders of the Company, then the Company shall  notify the
Holder at least thirty (30) days prior to the record date with respect to such
Spin-Off.
 


g. Adjustment for Spin Off.  If, for any reason, prior to the exercise of this
Warrant in full, the Company spins off or otherwise divests itself of a part of
its business or operations or disposes all or a part of its assets in a
transaction (the “Spin Off”) in which the Company does not receive compensation
for such business, operations or assets, but causes securities of another entity
(the “Spin Off Securities”) to be issued to security holders of the Company,
then
 
            (a)  the Company shall cause (i) to be reserved Spin Off Securities
equal to the number thereof which would have been issued to the Holder had all
of the Holder’s unexercised Warrants outstanding on the record date (the “Record
Date”) for determining the amount and number of Spin Off Securities to be issued
to security holders of the Company (the “Outstanding Warrants”) been exercised
as of the close of business on the trading day immediately before the Record
Date (the “Reserved Spin Off Shares”), and (ii) to be issued to the Holder on
the exercise of all or any of the Outstanding Warrants, such amount of the
Reserved Spin Off Shares equal to (x) the Reserved Spin Off Shares multiplied by
(y) a fraction, of which (I) the numerator is the amount of the Outstanding
Warrants then being exercised, and (II) the denominator is the amount of the
Outstanding Warrants; and
 
           
(b) the Warrant Price on the Outstanding Warrants shall be adjusted immediately
after consummation of the Spin Off by multiplying the Warrant Price by a
fraction (if, but only if, such fraction is less than 1.0), the numerator of
which is the average closing bid price of the Common Stock for the five (5)
Trading Days immediately following the fifth Trading Day after the Record Date,
and the denominator of which is the average closing bid price of the Common
Stock on the five (5) trading days immediately preceding the Record Date; and
such adjusted Warrant Price shall be deemed to be the Warrant Price with respect
to the Outstanding Warrants after the Record Date.

 
 
 
19

--------------------------------------------------------------------------------

 

 
 
h. Warrant Price Adjustment.  Except as otherwise provided herein, whenever the
number of shares of Warrant Stock purchasable upon exercise of this Warrant is
adjusted, as herein provided, the Warrant Price payable upon the exercise of
this Warrant shall be adjusted to that price determined by multiplying the
Warrant Price immediately prior to such adjustment by a fraction (i) the
numerator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately prior to such adjustment, and (ii) the
denominator of which shall be the number of shares of Warrant Stock purchasable
upon exercise of this Warrant immediately thereafter.
 
i. Adjustment to Number of Warrant Shares.  If the Warrant Price is reduced
pursuant to the preceding provisions of this Section 5, the number of shares
issuable on exercise of the Warrants shall be increased to a number of shares
(the “Adjusted Warrant Shares Number”) such that the aggregate Warrant Price
(after taking into account such reduction) for the Adjusted Warrant Shares
Number shall be equal to the aggregate Warrant Price (immediately before such
reduction) for the Warrant Stock issuable on exercise of the Warrants prior to
the adjustment contemplated by this clause (g) (for purposes of all such
calculations, all Warrants shall be assumed to be fully exercisable without
regard to any limitations, restrictions or conditions that may be provided
herein or in any other provision of any of the Transaction Documents).
 
j. Certain Shares Excluded.  The number of shares of Common Stock outstanding at
any given time for purposes of the adjustments set forth in this Section 5 shall
exclude any shares then directly or indirectly held in the treasury of the
Company.
 
k. Deferral and Cumulation of De Minimis Adjustments.  The Company shall not be
required to make any adjustment pursuant to this Section 5 if the amount of such
adjustment would be less than one percent (1%) of the Warrant Price in effect
immediately before the event that would otherwise have given rise to such
adjustment.  In such case, however, any adjustment that would otherwise have
been required to be made shall be made at the time of and together with the next
subsequent adjustment which, together with any adjustment or adjustments so
carried forward, shall amount to not less than one percent (1%) of the Warrant
Price in effect immediately before the event giving rise to such next subsequent
adjustment.
 
l. Duration of Adjustment.  Following each computation or readjustment as
provided in this Section 5, the new adjusted Warrant Price and number of shares
of Warrant Stock purchasable upon exercise of this Warrant shall remain in
effect until a further computation or readjustment thereof is required.
 
6. Call Right.  Subject to the provisions of Section 7, this Warrant may be
redeemed prior to the Expiration Date, at the option of the Company, at a price
of $0.001 per share of Warrant Stock (“Redemption Price”), upon not less than 10
Trading Days’ prior written notice (“Redemption Period”) to the Holder notifying
Holder of the Company’s intent to exercise such right and setting forth a time
and date for such redemption (the “Redemption Date”); provided, however, that no
redemption under this Section 6 may occur unless (i) the Company’s Common Stock
has had a per share closing sales price of at least 200% of the Warrant Price
for each of the sixty (60) consecutive Trading Days immediately prior to the
issuance of such notice   (ii) in excess of 200,000 shares of the Company’s
Common Stock has traded for each of the sixty (60) consecutive Trading Days
immediately prior to such notice (iii) at the date of the redemption notice and
during the entire Redemption Period, there is an effective registration
statement covering the resale of the Warrant Stock  or the Warrant  Shares
issued in a cashless exercise  may be immediately resold in accordance with the
provisions of Rule 144 ,(iv) the Company is current in its required Periodic
Filings with the SEC and (v) there are at least 2 market makers for the Common
Stock. This Warrant may be thereafter exercised by the Holder, for cash or on a
cashless basis, at any time after notice of redemption has been given by the
Company and prior to the time and date fixed for redemption, and the other
provisions of this Warrant shall remain in full force and effect through and
including the redemption date.. This Warrant may be exercised by the Holder, for
cash or on a cashless basis, at any time after notice of redemption has been
given by the Company through  the time and date fixed for redemption, and the
other provisions of this Warrant shall remain in full force and effect through
and including the Redemption Date.  After the Redemption Date, the Holder shall
have no further rights except to receive, upon surrender of this Warrant, the
Redemption Price.
 
7. Limitation on Exercises.  Notwithstanding the provisions of this Warrant, in
no event (except (i) as specifically provided in this Warrant as an exception to
this provision, (ii) during the forty-five (45) day period prior to the
Expiration Date, (iii) during the Redemption Period, or (iv) while there is
outstanding a tender offer for any or all of the shares of the Company’s Common
Stock), the Company shall not effect the exercise of this Warrant, and the
Holder shall not have the right to exercise this Warrant, to the extent that
after giving effect to such exercise, the Holder (together with such Holder’s
affiliates) would beneficially own in excess of 4.99% of the shares of Common
Stock outstanding immediately after giving effect to such exercise.  For
purposes of the foregoing sentence, the aggregate number of shares of Common
Stock beneficially owned by such Holder and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which the determination of such sentence is being made, but shall
exclude shares of Common Stock which would be issuable upon (A) exercise of the
remaining, unexercised portion of this Warrant beneficially owned by such Holder
and its affiliates and (B) exercise or conversion of the unexercised or
unconverted portion of any other securities of the Company beneficially owned by
such Person and its affiliates (including, without limitation, any convertible
notes or convertible preferred stock or warrants) subject to a limitation on
conversion or exercise analogous to the limitation contained herein.  Except as
set forth in the preceding sentence, for purposes of this paragraph, beneficial
ownership shall be calculated in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended.  To the extent that the limitation contained
in this Section 6 applies, the determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliate) and of which portion of this Warrant is exercisable shall be in
the sole discretion of the Holder, and the submission of a Notice of Exercise
shall be deemed to be the Holder’s determination of whether this Warrant is
exercisable (in relation to other securities owned by the Holder together with
any affiliate) and of which portion of this Warrant is exercisable, in each case
subject to such aggregate percentage limitation, and the Company shall have no
obligation to verify or confirm the accuracy of the determination.  For purposes
of this Warrant, in determining the number of outstanding shares of Common
Stock, the Holder may rely on the number of outstanding shares of Common Stock
as reflected in (1) the Company's most recent Form 10-K, Form 10-KSB, Form 10-Q,
Form 10-QSB, Current Report on Form 8-K or other public filing with the
Securities and Exchange Commission, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company setting forth
the number of shares of Common Stock outstanding.  For any reason at any time,
upon the written or oral request of the Holder, the Company shall within one (1)
business day confirm orally and in writing to the Holder the number of shares of
Common Stock then outstanding.  In any case, the number of outstanding shares of
Common Stock shall be determined after giving effect to the conversion or
exercise of securities of the Company, including this Warrant, by the Holder and
its affiliates since the date as of which such number of outstanding shares of
Common Stock was reported.  The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 6 to correct this paragraph (or any portion hereof) which may be
defective or inconsistent with the intended beneficial ownership limitation
herein contained or to make changes or supplements necessary or desirable to
properly give effect to such limitation.
 
8. Notice to Holders.
 
a. Notice of Record Date.  In case:
 
(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend (other than a cash
dividend payable out of earned surplus of the Company) or other distribution, or
any right to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right;
 
(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation with or merger of the Company
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation; or
 
(iii) of any voluntary dissolution, liquidation or winding-up of the Company;
 
then, and in each such case, the Company will mail or cause to be mailed to the
Holder hereof at the time outstanding a notice specifying, as the case may be,
(i) the date on which a record is to be taken for the purpose of such dividend,
distribution or right, and stating the amount and character of such dividend,
distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation or
winding-up is to take place, and the time, if any, is to be fixed, as of which
the holders of record of Common Stock (or such stock or securities at the time
receivable upon the exercise of this Warrant) shall be entitled to exchange
their shares of Common Stock (or such other stock or securities) for securities
or other property deliverable upon such reorganization, reclassification,
consolidation, merger, conveyance, dissolution or winding-up.  Such notice shall
be mailed at least thirty (30) days prior to the record date therein specified,
or if no record date shall have been specified therein, at least thirty (30)
days prior to such specified date, provided, however, failure to provide any
such notice shall not affect the validity of such transaction.
 
 
 
20

--------------------------------------------------------------------------------

 
 
b. Certificate of Adjustment. Whenever any adjustment shall be made pursuant to
Section 5 hereof, the Company shall promptly make a certificate signed by its
Chairman, Chief Executive Officer, President, Vice President, Chief Financial
Officer or Treasurer, setting forth in reasonable detail the event requiring the
adjustment, the amount of the adjustment, the method by which such adjustment
was calculated and the Warrant Price and number of shares of Warrant Stock
purchasable upon exercise of this Warrant after giving effect to such
adjustment, and shall promptly cause copies of such certificates to be mailed
(by first class mail, postage prepaid) to the Holder of this Warrant.
 
9. Loss, Theft, Destruction or Mutilation.  Upon receipt by the Company of
evidence satisfactory to it, in the exercise of its reasonable discretion, of
the ownership and the loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company and, in the case of mutilation, upon surrender and
cancellation thereof, the Company will execute and deliver in lieu thereof,
without expense to the Holder, a new Warrant of like tenor dated the date
hereof.
 
10. Warrant Holder Not a Stockholder.  Prior to the exercise of this Warrant in
accordance with its terms, the Holder of this Warrant, as such, shall not be
entitled by reason of this Warrant to any rights whatsoever as a stockholder of
the Company.
 
11. Notices.  Any notice required or contemplated by this Warrant shall be
deemed to have been duly given if transmitted by registered or certified mail,
return receipt requested, or nationally recognized overnight delivery service,
to the Company at its principal executive offices located at 54 Cummings Park,
Suite 316, Woburn, MA 01801, Attention: Yash R. Puri, Chief Financial Officer,
or to the Holder at the name and address set forth in the Warrant Register
maintained by the Company.
 
12. Choice of Law.  THIS WARRANT IS ISSUED UNDER AND SHALL FOR ALL PURPOSES BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW.
 
13. Jurisdiction and Venue.  The Company and Holder hereby agree that any
dispute which may arise between them arising out of or in connection with this
Warrant shall be adjudicated before a court located in New York County, New York
and they hereby submit to the exclusive jurisdiction of the federal and state
courts of the State of York located in New York County with respect to any
action or legal proceeding commenced by any party, and irrevocably waive any
objection they now or hereafter may have respecting the venue of any such action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum, relating to or arising out of this Warrant or any acts or
omissions relating to the sale of the securities hereunder, and consent to the
service of process in any such action or legal proceeding by means of registered
or certified mail, return receipt requested, in care of the address set forth
herein or such other address as either party shall furnish in writing to the
other.
 
14. Remedies.  The Company stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Company in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.
 
15. Supplements and Amendments; Whole Agreement.  This Warrant may be amended or
supplemented only by an instrument in writing signed by the parties
hereto.  This Warrant contains the full understanding of the parties hereto with
respect to the subject matter hereof and thereof and there are no
representations, warranties, agreements or understandings other than expressly
contained herein and therein.
 
16. Descriptive Headings.  Descriptive headings of the several Sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.
 


 
21

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has duly caused this Warrant to be signed on its
behalf, in its corporate name and by its duly authorized officers, as of this
____st day of December, 2011.
 

 
MAGNOLIA SOLAR CORPORATION
         
 
By:
/s/        Name        Title           

 
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
NOTICE OF EXERCISE
 
TO:
Magnolia Solar Corporation

 
54 Cummings Park

 
Suite 316

 
Woburn, MA 01801

 
Attn: Chief Financial Officer

 
Tel: (781) 497-2900

 
Fax: (___) ___-____



 
(1) The undersigned hereby elects to purchase ______________ shares of Warrant
Stock of the Company pursuant to the terms of the attached Warrant to Purchase
Common Stock, and tenders herewith payment of the exercise price in full, as
follows:
 
           o CASH:                      $     = (Exercise Price x Exercise
Shares)


Payment is being made by:


           o enclosed check
           o wire transfer
           o other


o CASHLESS EXERCISE [if available pursuant to Section 1(b)]:


Net number of Warrant Shares to be issued to Holder :    _________*


* based on:                      [(A-B) (X)] / (A)


where:
A
=           VWAP                                                                           =           $_______________
B =           Warrant
Price                                                                =           $_______________
 
X =
the number of shares of Warrant Stock issuable

upon exercise of this Warrant in accordance with
the terms of this Warrant
 
(2) oPlease issue a certificate or certificates representing said shares of
Warrant Stock in the name of the undersigned or in such other name as is
specified below, by physical delivery of a certificate(s) to:
 

--------------------------------------------------------------------------------

 
 The shares of Warrant Stock shall be delivered to the following DWAC Account
Number, if permitted:
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



(3) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.
 
 
 
 
 
23

--------------------------------------------------------------------------------

 
 
[SIGNATURE OF HOLDER]
 
Name of Investing
Entity:  __________________________________________________________________________
                                                                                                                                        
Signature of Authorized Signatory of Investing
Entity: _____________________________________________________
                                                                                                                                         
Name and Title of Authorized
Signatory:   _______________________________________________________________
                                                                                                                                       
Date:  __________________________________________________________________________________________                                                                                                                                        
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
ASSIGNMENT FORM
 
(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)
 
     FOR VALUE RECEIVED, all of or   shares of the foregoing Warrant and all
rights evidenced thereby are hereby assigned to
 
                                                                       whose
address is




  Dated:   ,         
 
Holder’s
Name:  _____________________________________________________________________________
                                                                                                                                        
Holder’s
Signature: ___________________________________________________________________________       
                                                                                                                                  
Name and Title of
Signatory:  ____________________________________________________________________
                                                                                                                                        
Holder’s
Address:      __________________________________________________________________________
                                                                                                                                    
Signature
Guaranteed:      _______________________________________________________________________
                                                                                                                                    
NOTE:  The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.
 


 





25
